DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 17/883,261 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 08/08/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting over the claims of 1-20 of U.S. Pat. No. 11,435,947, since the claims, if allowed, would improperly extend the “right to exclude” already granted in patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal et al. (US pub. # 2020/0159568), hereinafter, “Goyal”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1, 8 and 15, Goyal discloses a storage device (data processing unit 150 of figs. 3 and 4A, as discloses in paragraph 0090) comprising: a first processor (a first processing cluster 180 of fig. 4A, as discloses in paragraph 0100) including a first pre-processor (a first accelerator 189), a first queue manager (WU queue manager 187), a first post-processor (a second accelerator 189) and a first core (core 182A); a second processor (a second processing cluster 180, as disclose in figs. 3 and 4A) including a second pre-processor, a second queue manager, a second post-processor and a second core; and a third processing (see above) including a third pre-processor, a third queue manager, a third post-processor and a third core, wherein the first queue manager is configured to allocate a first queue entry for a first command, the first pre-processor is configured to store the first command in the first queue entry, the first core is configured to execute the first command and to generate a first value according to execution of the first command, the first post-processor is configured to generate a second command based on the first value, the second queue manager is configured to allocate a second queue entry for the second command, the second pre-processor is configured to store the second command in the second queue entry, the second core is configured to execute the second command and to generate a second value according to execution of the second command (see paragraphs 0107, 0111 and 0143), the second post-processor is configured to generate a third command based on the second value, the third queue manager is configured to allocate a third queue entry for the third command, the third pre-processor is configured to store the third command in the third queue entry, the third core is configured to execute the third command and to generate a third value according to execution of the third command, and the third post-processor is configured to generate a fourth command based on the third value [see paragraphs 0107 and 0111, specifically paragraph 0111, which discloses “the accelerators illustrated in FIG. 5A through FIG. 5F may correspond to one or more of accelerators 148 of FIG. 2 and/or one or more of accelerators 189 of FIG. 4A. In some examples, each accelerator is implemented as a specialized hardware-based accelerator configured to perform acceleration for various data-processing functions, thereby offloading tasks from the processing units when processing work units. Each accelerator may be programmable by the processing cores, and one or more accelerators may be logically chained together to operate on stream data units, such as by providing cryptographic functions, compression and regular expression (RegEx) processing, data storage functions and networking operations. Further, some of all of the accelerators may be programmable or configured to operate on one or more data packets to generate accelerator data or other data for use in processing a packet, or in a service chain of operations as described herein”].

3.         As per claims 2 and 9, Goyal discloses “The storage device of claim 1” [See rejection to claim 1 above], wherein at least one of the first pre-processor, the first queue manager and the first post-processor is implemented by a customized logic circuit (see paragraph 0090).

4.         As per claims 3, 10 and 16, Goyal discloses wherein the first core executes a first operation based on the first command (see paragraph 0105).

5.         As per claims 4, 11 and 17, Goyal discloses wherein the first core is driven by software or firmware (see paragraph 0109).

6.         As per claims 5 and 12, Goyal discloses wherein the first pre-processor and the first queue manager are implemented by a customized logic circuit, and the first post-processor is driven by software or firmware (see paragraph 0090).

7.         As per claims 6 and 13, Goyal discloses wherein the first pre-processor and the first post-processor are implemented by a customized logic circuit, and first queue manager is driven by software or firmware (see paragraph 0090).

8.         As per claims 7, 14 and 18, Goyal discloses wherein the first pre-processor updates a task list with the first command, and the first core executes the first command in accordance with an order specified in the updated task list (see paragraph 0191).

9.         As per claim 19, Goyal discloses, further comprising a memory configured to store the first command, the second command and the third command, and including a first memory region used by the first processor and a second memory region used by the second processor (see fig. 4A and paragraph 0106).

10.         As per claim 20, Goyal discloses wherein while the first core executes the first command, the first queue manager allocates a third queue entry for a fourth command (see paragraph 0108).	


CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 

IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181